Appellant was prosecuted and convicted of passing a forged instrument, and his punishment assessed at two years confinement in the penitentiary.
The indictment alleged that appellant forged the name of Mrs. J.N. Grigg to a check. The proof showed that the name of the witness was Mrs. J.N. Griggs, and appellant moved to exclude the testimony on account of the variance in the proof and the allegation. This court has held adversely to appellant's contention. (Williams v. State, 5 Texas Crim. App., 226; Sawyers v. State, 48 S.W. Rep., 512, and cases cited in section 626 of Branch's Crim. Law.) While Mrs. Griggs testified her name was Eliza A. Griggs, but that she married J.N. Griggs and generally went by the name of Mrs. J.N. Griggs, this does not constitute a fatal variance.
The indictment charged that the instrument was passed on Ellis Carter. He testified his name was Richard Ellis Carter, but that he went by the name of Ellis Carter, and his friends all over the county called him Ellis Carter; that was the name by which he was most generally called and known in that community. This constituted no variance.
The only ground in the motion for a new trial alleges the insufficiency of the evidence. If the State's testimony is true it amply supports the verdict.
The judgment is affirmed.
Affirmed.